DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered. 
Response to Amendment
The amendment filed 29 June 2022 has been entered.  
Applicant’s amendments to the Claims have overcome every Claim Objection.  Accordingly, the Claim Objections have been withdrawn.  
Applicant’s amendments have overcome the 35 USC 112(b) rejections.  Accordingly, the 35 USC 112(b) rejections are withdrawn.
Applicant’s arguments regarding the prior art, see pages 6-10, in the arguments filed 29 June 2022, have been fully considered and are persuasive.  However, an additional reference has been found after completing an updated search of the newly added amendments.  Therefore, the grounds for rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 29 June 2022, the status of the claims is as follows: Claims 1, 11, 15, 17, 22-23, and 27 have been amended.  Claim 26 has been cancelled. 
Claims 1-3, 5, 8-9, 11, 13-19, 21-23, 27, and 30-33 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Aleshin (US-5486676-A) in view of Washiko et al. (US-20120199564-A1) and Hughes et al (US-8297478-B2).
Regarding claim 1, Aleshin teaches a powder injection nozzle (“coaxial single point powder feed nozzle,” abstract), including: 
a body (outer tube 32, fig. 2); 
a tube (inner tube 24, fig. 2) releasably slidably connected to the body (the outer tubes and inner tubes are threaded and connect to each other, column 4, lines 4-18; in describing the connection where the O-ring 48 seals the outer and inner tubes together, Aleshin teaches that there is a “sliding joint therebetween,” column 4, line 18; construed such that at the point where the O-ring seals the outer and inner tubes, the tubes slide against each other), the tube defining a through passage (inner tube 24 has a through passage for the powder as shown in fig. 2) having at least one inlet (powder inlet 26, fig. 2) for receiving a cladding material (as shown in fig. 2, the powder comes from the powder supply 18) and a nozzle tip defining an outlet (nozzle outlet 36, fig. 2) for delivering the cladding material (powder metal 16, fig. 2) from the tube (powder stream 16s, fig. 2).  
Aleshin does not explicitly disclose a material feeder having an inlet and an outlet, the material feeder having a powder tube that defines the inlet of the material feeder for fluid communication with a source of cladding material, wherein a funnel is mounted to a distal end of the powder tube, wherein the funnel defines the outlet of the material feeder, and wherein the outlet of the material feeder is connected to the inlet of the tube such that the material feeder can deliver the cladding material to the tube; a powder injection nozzle for a laser cladding system (Aleshin teaches a powder injection nozzle for a laser welding system; although Aleshin does not use the term “cladding,” Aleshin teaches bonding a metal powder on a single workpiece as shown in fig. 1, as opposed to welding two workpieces together), and an adjusting assembly for adjustably mounting the powder injection nozzle to a laser assembly of the laser cladding system, wherein the adjusting assembly includes a first adjustment mechanism which is adapted to enable movement of the nozzle relative to the laser assembly along a first axis, and a second adjustment mechanism which is adapted to enable movement of the nozzle relative to the laser assembly along a second axis, the second axis being transverse to the first axis.
Aleshin, fig. 2

    PNG
    media_image1.png
    419
    769
    media_image1.png
    Greyscale

	However, in the same field of endeavor of laser deposition using powder, Washiko teaches a powder injection nozzle for a laser cladding system (“Powder-Delivery Apparatus for Laser-Cladding,” Title), and an adjusting assembly (arrangement 56, fig. 3) for adjustably mounting the powder injection nozzle (powder delivery modules 80A, 80B, and 80C, fig. 3) to a laser assembly of the laser cladding system (“Laser-Head,” fig. 3), wherein the adjusting assembly includes a first adjustment mechanism (knob 62, fig. 3) which is adapted to enable movement of the nozzle relative to the laser assembly along a first axis (“x-adjust,” fig. 3), and a second adjustment mechanism (knob 63, fig. 3) which is adapted to enable movement of the nozzle relative to the laser assembly along a second axis (“y-adjust,” fig. 3), the second axis being transverse to the first axis (x-axis, which is the depth based on the 2D photo shown in fig. 3, is traverse to the y-axis, which goes left to right in fig. 3).
Washiko, fig. 3

    PNG
    media_image2.png
    669
    429
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include, an arrangement 56 that adjusts a powder nozzle, in view of the teachings of Washiko, by using the arrangement 56, taught by Washiko, that was positioned between the nozzle and the laser powder source, as taught by Aleshin, for the advantage of using an arrangement that is adjustable in the x, y, and z Cartesian axes to ensure that the powder was precisely placed to achieve a desired thickness and shape in the bond layer without having to change out powder nozzles (Washiko, paras 0008-0009; Aleshin teaches a motivation for more precision in column 4, lines 18-34).
Aleshin/Washiko do not explicitly disclose a material feeder having an inlet and an outlet, the material feeder having a powder tube that defines the inlet of the material feeder for fluid communication with a source of cladding material, wherein a funnel is mounted to a distal end of the powder tube, wherein the funnel defines the outlet of the material feeder, and wherein the outlet of the material feeder is connected to the inlet of the tube such that the material feeder can deliver the cladding material to the tube (Aleshin teaches using a conventional powder supply 18 to provide powder to the nozzle but does not disclose any specific details about the powder supply 18).
However, in the same field of endeavor of laser cladding providing powder, Hughes teaches a material feeder (hopper 102, fig. 1) having an inlet (inlet opening 1118, fig. 1) and an outlet (outlet opening 120, fig. 1), the material feeder having a powder tube that defines the inlet of the material feeder for fluid communication with a source of cladding material (“the smaller passage 138 may be adapted to receive tubing or a connector that provides powder from the powder source,” column 4, lines 56-58), wherein a funnel is mounted to a distal end of the powder tube (“the outer surface 114 may be funnel-shaped,” column 4, lines 23-24), wherein the funnel defines the outlet of the material feeder (outer surface 114 defines the outlet opening 120, fig. 1), and wherein the outlet of the material feeder is connected to the inlet of the tube (inlet of feed channel 210, fig. 1) such that the material feeder can deliver the cladding material to the tube (“The powder feed cylinder assembly 152 is adapted to deliver powder from the hopper 102 to the dispenser bore 170 at a substantially constant and uniform rate,” column 7, lines 11-13).

Hughes, fig. 1

    PNG
    media_image3.png
    801
    499
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include, a hopper, in view of the teachings of Hughes, by connecting a hopper 102, as taught by Hughes, to the powder inlet 26, as taught by Aleshin, in order to promote powder flow by using a funnel-shaped hopper with a diameter at the inlet opening that is greater than the diameter at the outlet opening, for the advantage of using a simple module design for a powder feeder capable of delivering powder at a uniform and constant rate, where any repair can be performed in about twenty minutes in comparison to the powder feed apparatus of a more complex powder feeding apparatus, where the repair may take hours to complete (Hughes, column 2, lines 46-55; column 4, lines 8-23; and column 15, lines 14-35).
Regarding claim 2, Aleshin teaches wherein the body (outer tube 32, fig. 2) is an elongate hollow body (as shown in fig. 2, the outer tube 32 is elongated along a horizontal axis as depicted and that it is hollow where the inner tube 24 fits within the outer tube 32).
	Regarding claim 3, Aleshin teaches wherein the body (outer tube 32, fig. 2) has at least one inlet (gas inlet 42, fig. 2) for receiving a gas (as shown in fig. 2, gas comes from gas supply 20) and an outlet (gas outlet 44, fig. 2) for ejecting the gas from the body (“an annular gas outlet 44 for the manifold 40 for channeling the shaping gas 22,” column 2, lines 47-48), thereby to form a gas shield about the cladding material as it is delivered from the tube (“the shaping gas 22 forms a shaping annulus of inert gas around the powder 16 being discharged from the powder outlet 28,” column 2, lines 50-52; the gas surrounding the powder acts as a gas shield for the powder), wherein the gas inlet (gas inlet 42, fig. 2)  includes a gas inlet tube (manifold 40, fig. 2) having a first free open end (open end at the gas inlet 42 as shown in fig. 2) for connection to a gas supply line (as shown in fig. 2, the line connecting the gas inlet 42 to the gas supply 20) and second fixed end (end of the gas inlet 42 fixed to the outer tube 32 as shown in fig. 2) extending through a hole formed in a wall of the body, thereby to provide a passageway for the gas from the first free open end to an interior of the body (as shown in fig. 2, the gas flows through the inlet 42 bypassing the outer wall of the outer tube 32 and traversing through the interior of the outer tube 32 as the gas is discharged out through the distal end of the nozzle outlet 36).
	Regarding claim 5, Aleshin teaches wherein the gas inlet tube includes a first portion (gas inlet 42 and manifold 40, fig. 2) defining the first free open end (gas inlet 42, fig. 2) and extending parallel to the longitudinal axis of the body (manifold 40, which extends horizontally and parallel to the longitudinal axis of the outer tube 32, as shown in fig. 2) and a second portion (gas outlet 44, fig. 2) extending at an angle to the first portion (as shown in fig. 2, the gas outlet 44 extends at an angle from the manifold 40).
	Regarding claim 8, Aleshin teaches wherein the outlet (gas outlet 44) is provided by an insert (fig 3; described as radial sectional view of nozzle along line 3-3 of fig. 2; described column 1, lines 54-55) arranged at the distal end of the tube (as shown in fig. 2, the line 3-3 is arranged at the distal end of the inner tube 24) between the body (outer tube 32, fig. 3; fig. 3 shows a radial perspective of the nozzle depicted in fig. 2, where fig. 3 incudes the shaping tubes 46 for the gas and the supply channel 30 for the powder) and the tube (inner tube 24, fig. 3), whereby the insert has one or more openings (shaping tubes 46, fig. 3) through which the gas can be delivered from the body (as the gas exits the gas outlet 44, it is delivered from the outer tube, described column 3, lines 1-12).
Aleshin, fig.3

    PNG
    media_image4.png
    293
    394
    media_image4.png
    Greyscale

	Regarding claim 9, Aleshin teaches wherein the insert (nozzle outlet 36, fig. 2) includes two or more openings arranged to form a polar array of openings about the tube (Applicant describes fig. 5C as a polar array having eight holes; similarly, as shown in fig. 3, Aleshin shows a similar design in fig. 3, albeit with nine tubes instead of the eight disclosed by the Applicant).
	Regarding claim 11, Aleshin teaches wherein a closure member (two O-ring type seals 48, fig. 2) is sealingly (“sealing the sliding joint,” column 4, lines 16-17) arranged between the body and the tube (as shown in fig. 2, the O-rings are arranged between the outer tube 32 and the inner tube 24), the closure member being arranged at one end of the body (construed such that the O-rings are arranged at the aft end of the body, i.e., the portion of the body that is aft of the center-line), to prevent gas escaping from the body (O-rings are described as sealing the sliding joint on the aft end of the nozzle, column 4, lines 14-18).
	Regarding claim 14, Aleshin teaches wherein the length of the body (outer tube 32) is less than the length of the tube (inner tube 24, fig. 2; as depicted in fig. 2, the length of the outer tube 32 is less than the length of the inner tube 24 due to the inner tube 24 extending past the aft end of the nozzle).
	Regarding claim 15, Aleshin teaches wherein the tube (inner tube 24, fig. 2) is fitted within the body (outer tube 32, fig. 2) such that the outlet (nozzle outlet 36, fig. 2) projects from the distal end of the body (as shown in fig. 2, the nozzle outlet 36 is projected from and connects with the outer tube 32), thereby to provide the nozzle tip (as shown in fig. 2, the nozzle outlet 36 provides a nozzle tip from which the powder stream 16 is discharged from the nozzle).
Claims 13, 16-19, 21-23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aleshin in view of Washiko and Hughes et al (US-8297478-B2) as applied to claims 1, 3, 8, and 11 above and further in view of Pyritz et al. (US-6396025-B1).
Regarding claim 13, Aleshin teaches the invention as described above as well as wherein the closure member (two O-ring type seals 48, fig. 2) are releasably mounted within the body (as shown in fig. 2, the O-rings 48 lie within the outer tube 32 and mounted to release and form a seal with the inner tube 24).  Aleshin does not explicitly disclose wherein the insert is releasably mounted within the body.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the insert (Applicant teaches a ring insert that is arranged at the distal end and is removable; similarly, Pyritz teaches a nozzle tip 120-1 that is releasable and threaded, as shown in fig. 17) is releasably mounted within the body (the nozzle tip is described as having a threaded portion 216 with a sealing ring 214; described column 6, lines 10-29).  The advantage of combining a releasable nozzle tip, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that during a forming operation, molten and other material from the workpiece can spatter to the nozzle which can clog the nozzle and having a nozzle tip that was removable would facilitate corrective maintenance of a clogged nozzle (Pyritz, column 1, lines 37-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a removable nozzle tip, in view of the teachings of Pyritz, by adding a removable nozzle tip to the distal end of the powder nozzle taught by Aleshin, in order to facilitate corrective maintenance in the event of a clogged nozzle caused by spattering from the workpiece (Pyritz, column 1, lines 37-41).
Pyritz, fig. 17

    PNG
    media_image5.png
    768
    362
    media_image5.png
    Greyscale

Regarding claim 16, Aleshin teaches the invention as described above but does not explicitly disclose wherein the powder injection nozzle includes a fluid delivery unit for delivering a cooling fluid to the distal end region of the powder injection nozzle.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the powder injection nozzle (“powder feed nozzle for laser welding,” abstract) includes a fluid delivery unit (cooling collar 182, fig. 14) for delivering a cooling fluid to the distal end region of the powder injection nozzle (“Cooling fluid is pumped from cooling fluid source 184 for circulation in cooling chamber 180… positioned proximate to the focal point of laser 80,” column 5, lines 32-36; the “cooling collar 182 is positioned proximate to a first end of the nozzle tip 120-1,” column 5, lines 55-56).  The advantage of adding a cooling collar, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar, in view of the teachings of Pyritz, by adding a cooling collar to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36).

Pyritz, fig. 14

    PNG
    media_image6.png
    765
    478
    media_image6.png
    Greyscale

Regarding claim 17, Aleshin teaches the invention as described above but does not explicitly disclose wherein the fluid delivery unit is in the form of a water cooling mechanism adapted to cool the temperature of the distal end of the tube.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the fluid delivery unit (cooling collar 182, fig. 14) is in the form of a water cooling mechanism (Pyritz provides an example of using water in the cooling collar, column 5, line 32) adapted to cool the temperature of the distal end of the tube (Pyritz describes reducing the operating temperature of the nozzle positioned proximate to the focal point of the laser, column 5, lines 35-37, which is construed at being at the distal end of the nozzle or inner tube).  The advantage of adding a cooling collar that uses water, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) and that water is a low-cost coolant that is easily accessible.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a coolant, in view of the teachings of Pyritz, by adding a cooling collar to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) and to use water, which is a low-cost coolant and is easily accessible.
Regarding claim 18, Aleshin teaches the invention as described above but does not explicitly disclose wherein the water cooling mechanism includes a sleeve fixed to and bounding at least a portion of the body, thereby to form an enclosed area between an inner surface of the sleeve and an outer surface or wall of the body.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes a sleeve (cooling chamber, fig. 14) fixed to and bounding at least a portion of the body (as shown in fig. 14, the cooling chamber is fixed to the outside of the nozzle, which is construed as being the outer tube 32 as taught by Aleshin), thereby to form an enclosed area (the cooling chamber 180 has an enclosed area as well as volume) between an inner surface of the sleeve and an outer surface or wall of the body (chamber includes the inner surfaces of the cooling chamber 180 and the outside surface of the nozzle that is connected to the inside surfaces of the cooling chamber, referring to fig. 14).  The advantage of adding a cooling collar that includes a cooling chamber, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar and a cooling chamber to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 19, Aleshin teaches the invention as described above but does not explicitly disclose wherein the sleeve is coaxially aligned with the body, the sleeve being arranged to bound a portion of the body at or adjacent to the distal end of the body.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the sleeve (cooling chamber 180, fig. 14) is coaxially aligned with the body (construed as being the outside of the gas chamber 140, fig. 14; as shown in fig. 14, both the cooling chamber 180 and the gas chamber 140 are coaxially aligned in a vertical direction), the sleeve being arranged to bound a portion of the body (as shown in fig. 14, the cooling chamber 180 is fixed to the outside of the gas chamber 140) at or adjacent to the distal end of the body (cooling chamber 180 is adjacent to nozzle tip 120-1, which is the distal end of the nozzle, and adjacent to the gas chamber 140).  The advantage of adding a cooling collar that includes a cooling chamber, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar and a cooling chamber to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
Regarding claim 21, Aleshin teaches the invention as described above but does not explicitly disclose wherein the sleeve of the water cooling mechanism includes at least a first inlet hole formed in the wall of the sleeve and through which water can be charged into the enclosed area between the sleeve and the body and circulated about the enclosed area, and a second outlet hole formed in the wall of the sleeve through which water can be discharged from the sleeve, thereby to cool the associated regions of the body, tube and nozzle tip in use.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the sleeve (cooling chamber 180, fig. 14) of the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes at least a first inlet hole formed in the wall of the sleeve (fig. 14, inlet connected to box 184- “cooling fluid supply” and connected to the wall of the cooling chamber 180, which is annular and goes around the nozzle, column 5, line 53) and through which water can be charged into the enclosed area between the sleeve and the body and circulated about the enclosed area (“cooling fluid is pumped from cooling fluid source 184 for circulation in cooling chamber 180,” column 5, lines 32-34), and a second outlet hole formed in the wall of the sleeve (fig. 14, outlet connected to box 18- “exhausted cooling fluid” and connected to the wall of the cooling chamber 180) through which water can be discharged from the sleeve (“cooling fluid is exhausted from chamber 180 as illustrated by block 186,” column 5, lines 36-37), thereby to cool the associated regions of the body, tube and nozzle tip in use (“cooling fluid is continuously circulated through chamber 180 to reduce operating temperature of the nozzle,” column 5, lines 34-36; examiner is construing the nozzle taught by Pyritz to comprise the outer and inner tubes taught by Aleshin as well as the nozzle tip taught by Pyritz).  The advantage of adding a cooling collar that includes a cooling chamber, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar and a cooling chamber to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 22, Aleshin teaches the invention as described above but does not explicitly disclose wherein the water cooling mechanism includes a water inlet pipe having a first free open end for connection to a water supply line and second fixed end fixed in the first inlet hole formed in the wall of the sleeve, thereby to provide a passageway for water to be charged to the enclosed area.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes a water inlet pipe (fig. 14, pipe in the housing 200 that connects to the cooling fluid supply 184) having a first free open end (open end of the left pipe shown in fig. 14) for connection to a water supply line (fig. 14, connects to cooling fluid supply 184) and second fixed end (fig. 14, the end from the hose connected to the water supply line 14 that connects to the housing 200) fixed in the first inlet hole (fig. 14, inlet connected to box 184 and part of the housing 200) formed in the wall of the sleeve (as shown in fig. 14, the housing 200 forms into the cooling chamber 180), thereby to provide a passageway for water to be charged to the enclosed area (as shown in fig. 14, passage is provided to flow a liquid from the cooling fluid supply 184 to the annular cooling chamber 180).  The advantage of adding a cooling collar that connects to a cooling fluid supply, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar that connects to a cooling fluid supply and is attached to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 23, Aleshin teaches the invention as described above but does not explicitly disclose wherein the water cooling mechanism includes a water outlet pipe having a first free open end for connection to a water waste or recycling station and second fixed end fixed in the second outlet hole formed in the wall of the sleeve, thereby to provide a passageway for water to be discharged from the enclosed area.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes a water outlet pipe (fig. 14, pipe in the housing 200 that connects to the exhausted cooling fluid 186) having a first free open end (open end of the right pipe shown in fig. 14) for connection to a water waste (exhausted cooling fluid 186, fig. 14) or recycling station and second fixed end (fig. 14, the end from the hose connected to the exhausted cooling fluid 186 that connects to the housing 200) fixed in the second outlet hole formed in the wall of the sleeve (fig. 14, outlet connected to box 18- “exhausted cooling fluid” and connected to the wall of the cooling chamber 180), thereby to provide a passageway for water to be discharged from the enclosed area (as shown in fig. 14, passage is provided to flow a liquid from the annular cooling chamber 180 to the exhausted cooling fluid 186).  The advantage of adding a cooling collar that connects to an exhausted cooling fluid, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar that connects to an exhaust cooling fluid source and is attached to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 27, Aleshin teaches wherein delivery of the cladding material to the inlet of the  feeder is pressurized (“conventional means 18 are provided for supplying the powder metal 16 to the nozzle 14 with a suitable inert carrier gas such as Argon for example,” column 2, lines 1-3; thus, Aleshin teaches using Argon gas to pressurize the cladding material; in fig. 2, connection from the powder supply 18 to the nozzle is shown as being under pressure).
	Aleshin does not explicitly disclose the inlet of the material feeder.
However, in the same field of endeavor of laser cladding providing powder, Hughes teaches the inlet (inlet opening 1118, fig. 1) of the material feeder (hopper 102, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include, a hopper, in view of the teachings of Hughes, by connecting an inlet of a hopper 102, as taught by Hughes, in between the powder supply 18 and the powder inlet 26, as taught by Aleshin, because the hopper promotes powder flow by using a funnel-shaped hopper with a diameter at the inlet opening that is greater than the diameter at the outlet opening, for the advantage of using a simple module design for a powder feeder capable of delivering powder at a uniform and constant rate, where any repair can be performed in about twenty minutes in comparison to the powder feed apparatus of a more complex powder feeding apparatus, where the repair may take hours to complete (Hughes, column 2, lines 46-55; column 4, lines 8-23; and column 15, lines 14-35; Aleshin teaches a “swirler or cyclone assembly,” column 4, lines 24-26).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Aleshin in view of Washiko and Hughes et al (US-8297478-B2) as applied to claim 1 above and further in view of Ohno et al. (WO-2016042793-A1, relying on the foreign version for drawings and the provided English translation for written disclosure).
Regarding claim 30, Aleshin teaches the invention as described above but does not explicitly disclose wherein the first adjustment mechanism includes a first housing and a first slide movably located within the first housing, the first slide being operatively connected to a first actuator, wherein activation of the first actuator causes a corresponding movement of the first slide relative to the first housing and thus a corresponding movement of the nozzle relative to the laser assembly.
However, in the same field of endeavor of laser deposition using powder, Ohno teaches wherein the first adjustment mechanism (slider member 73 and rail portions 72d to 72g, fig. 6) includes a first housing (rail portions 72d to 72g, fig. 6) and a first slide (slider member 73, fig. 6) movably located within the first housing (direction D1, fig. 6), the first slide being operatively connected to a first actuator (motor 76a, fig. 6; “the slider member 73 is moved along the rail portions 72d to 72g by the drive portion 76,” page 7, middle of page), wherein activation of the first actuator causes a corresponding movement of the first slide relative to the first housing (moves along screw shaft 76b, fig. 6) and thus a corresponding movement of the nozzle relative to the laser assembly (causes movement along axis D1, which is construed as being Washiko’s x-axis).
Ohno, fig. 6

    PNG
    media_image7.png
    802
    575
    media_image7.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin/Washiko to include, a support mechanism 71, in view of the teachings of Ohno, by using the support mechanism 71, as taught by Ohno, that was the mechanism enabling linear motion of the x-y adjustment, as taught by Washiko, in order to use a support mechanism 71 that is simple, reduces cost, that can easily be disassembled and assembled (see paragraph 0020 of Washiko for “other mechanisms can be used” to enable x-y adjustment; Ohno, page 6, middle of page, page 9, middle of page, and page 10, top of page).
	Regarding claim 31, Aleshin teaches the invention as described above but does not explicitly disclose wherein the second adjustment mechanism includes a second housing and a second slide movably located within the second housing, the second slide being operatively connected to a second actuator, wherein activation of the second actuator causes a corresponding movement of the second slide relative to the second housing and thus a corresponding movement of the nozzle relative to the laser assembly.
	However, in the same field of endeavor of laser deposition using powder, Ohno teaches wherein the second adjustment mechanism (arm member 74, fig. 6) includes a second housing (surfaces 73e and 73g, fig. 6) and a second slide (cylindrical member 74c, fig. 6) movably located within the second housing (rotates along Ax4 axis of rotation to advance along axis D3, fig. 6; described bottom of page 7), the second slide being operatively connected to a second actuator (“motor 78a,” top of page 8), wherein activation of the second actuator causes a corresponding movement of the second slide relative to the second housing (“When the motor 78a rotates in one direction (forward rotation), the arm member 74 is
moved to one side of the axial direction D3,” page 8, top of page) and thus a corresponding movement of the nozzle relative to the laser assembly (axial direction D3 is construed as being Washiko’s y-axis).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin/Washiko to include, a support mechanism 71, in view of the teachings of Ohno, by using the support mechanism 71, as taught by Ohno, that was the mechanism enabling linear motion of the x-y adjustment, as taught by Washiko, in order to use a support mechanism 71 that is simple, reduces cost, that can easily be disassembled and assembled (see paragraph 0020 of Washiko for “other mechanisms can be used” to enable x-y adjustment; Ohno, page 6, middle of page, page 9, middle of page, and page 10, top of page).
Regarding claim 32, Aleshin teaches the invention as described above but does not explicitly disclose wherein the second adjustment mechanism is connected to the first slide such that the second adjustment mechanism is carried by the first adjustment mechanism, whereby movement of the first slide causes a corresponding movement of the second adjustment mechanism.
However, in the same field of endeavor of laser deposition using powder, Ohno teaches wherein the second adjustment mechanism (arm member 74, fig. 6) is connected to the first slide (slider member 73, fig. 6) such that the second adjustment mechanism is carried by the first adjustment mechanism (as shown in fig. 6), whereby movement of the first slide causes a corresponding movement of the second adjustment mechanism (as slide member 73 proceeds along the D1 axis, it carries arm member 74 with it).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin/Washiko to include, a support mechanism 71, in view of the teachings of Ohno, by using the support mechanism 71, as taught by Ohno, that was the mechanism enabling linear motion of the x-y adjustment, as taught by Washiko, in order to use a support mechanism 71 that is simple, reduces cost, that can easily be disassembled and assembled (see paragraph 0020 of Washiko for “other mechanisms can be used” to enable x-y adjustment; Ohno, page 6, middle of page, page 9, middle of page, and page 10, top of page).
	Regarding claim 33, Aleshin teaches the invention as described above but does not explicitly disclose wherein the first actuator includes a first threaded rod which is threadingly engaged with the first slide, whereby rotation of the first threaded rod causes a corresponding linear translational movement of the first slide along the first axis; and wherein the second actuator includes a second threaded rod which is threadingly engaged with the second slide, whereby rotation of the second threaded rod causes a corresponding linear translational movement of the second slide along the second axis.
	However, in the same field of endeavor of laser deposition using powder, Ohno teaches wherein the first actuator (motor 76a, fig. 6) includes a first threaded rod (ball screw shaft 76b, fig. 6) which is threadingly engaged with the first slide (slider member 73, fig. 6), whereby rotation of the first threaded rod causes a corresponding linear translational movement (direction D1, fig. 6) of the first slide along the first axis (“when the rotation shaft of the motor 76a rotates in one direction (forward rotation), the slider member 73 is moved together with the housing 76c to one side in the direction D1,” page 7, bottom of page); and wherein the second actuator includes a second threaded rod (ball screw shaft 74a, fig. 6; “screw” is construed as being threaded) which is threadingly engaged with the second slide (cylindrical member 74c, fig. 6; “the cylindrical member 74c is provided rotatably relative to the ball screw shaft 74a,” page 11, bottom of page), whereby rotation of the second threaded rod (rotation along axis Ax4, fig. 6) causes a corresponding linear translational movement of the second slide along the second axis (direction D3, fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin/Washiko to include, a support mechanism 71, in view of the teachings of Ohno, by using the support mechanism 71, as taught by Ohno, that was the mechanism enabling linear motion of the x-y adjustment, as taught by Washiko, in order to use a support mechanism 71 that is simple, reduces cost, that can easily be disassembled and assembled (see paragraph 0020 of Washiko for “other mechanisms can be used” to enable x-y adjustment; Ohno, page 6, middle of page, page 9, middle of page, and page 10, top of page).
	Response to Argument
Applicant's arguments filed 29 June 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Aleshin and Washiko combined with Hughes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffin et al. (US-5304771-A) teach a canister 16 that has a funnel shape outlet and is used to supply powder to a nozzle tip 12 (fig. 1).
Baker et al. (US-7038162-B2) teach a hand-held laser wand that includes a powder delivery system.
Buller et al. (US-20180133956-A1) teach hoppers for powder delivery systems in additive manufacturing (figs. 3A-D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/8/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761